


Exhibit 10.17

 

EXECUTION VERSION

 

AMENDMENT NUMBER TWO

to the

Guaranty Agreement

Dated as of November 2, 2010

made by

PENNYMAC MORTGAGE INVESTMENT TRUST

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

This AMENDMENT NUMBER TWO is made this 28th day of September, 2011, by and
between PENNYMAC MORTGAGE INVESTMENT TRUST, a Maryland real estate investment
trust  (“Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Buyer”), to
the Guaranty Agreement, dated as of November 2, 2010, made by Guarantor in favor
of Buyer (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”).

 

WHEREAS, Guarantor has requested that Buyer amend the Agreement to modify the
covenants and certain other provisions thereunder; and

 

WHEREAS, Guarantor and Buyer have agreed to amend the Agreement as set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.           Amendment. Effective as of September 28, 2011 (the
“Amendment Effective Date”), the Agreement is hereby amended as follows:

 

(a)           Section 3(s) of the Agreement is hereby amended by deleting clause
(ii) thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):

 

(ii)           Guarantor’s and its Subsidiaries aggregate unrestricted cash and
Cash Equivalents is greater than or equal to $10,000,000; and

 

(b)           Section 4(n) of the Agreement is hereby amended by deleting clause
(ii) thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):

 

(ii)           Guarantor’s and its Subsidiaries aggregate unrestricted cash and
Cash Equivalents shall at all times be greater than or equal to $10,000,000; and

 

SECTION 2.           Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.           Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number Two need not be made in the Agreement, the Repurchase
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

SECTION 4.           Representations.  In order to induce Buyer to execute and
deliver this Amendment Number Two, Guarantor hereby represents to Buyer that as
of the date hereof, Guarantor is in

 

--------------------------------------------------------------------------------


 

full compliance with all of the terms and conditions of the Agreement, including
without limitation, all of the representations and warranties and all of the
affirmative and negative covenants, and no default has occurred and is
continuing under the Agreement.

 

SECTION 5.           Fees and Expenses. Guarantor agrees to cause Sellers to pay
to Buyer all reasonable fees and out of pocket expenses incurred by Buyer in
connection with this Amendment Number Two (including all reasonable fees and out
of pocket costs and expenses of Buyer’s legal counsel incurred in connection
with this Amendment Number Two) pursuant to Section 13.02 of the Repurchase
Agreement.

 

SECTION 6.           Governing Law. This Amendment Number Two and any claim,
controversy or dispute arising under or related to or in connection with this
Amendment Number Two, the relationship of the parties, and/or the interpretation
and enforcement of the rights and duties of the parties will be governed by the
laws of the State of New York without regard to any conflicts of law principles
other than Sections 5-1401 and 5-1402 of the New York General Obligations Law.

 

SECTION 7.           Counterparts.  This Amendment Number Two may be executed in
two (2) or more counterparts, each of which shall be deemed an original but all
of which together shall constitute but one and the same agreement.  This
Amendment Number Two, to the extent signed and delivered by facsimile or other
electronic means, shall be treated in all manner and respects as an original
agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.  No signatory to
this Amendment Number Two shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement was transmitted or communicated through the use of a facsimile machine
or other electronic means as a defense to the formation or enforceability of a
contract and each such Person forever waives any such defense.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor and Buyer have caused this Amendment Number Two to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Buyer

 

 

 

 

 

By:

/s/ Andrew W. Riebe

 

Its:

Andrew W. Riebe

 

Title:

Director

 

 

[Additional Signature Pages Follow]

 

Signature Pages to Amendment Number Two to Guaranty Agreement (WF-PennyMac)

 

--------------------------------------------------------------------------------


 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST, as Guarantor

 

 

 

 

 

By:

/s/ David M. Walker

 

Its:

David M. Walker

 

Title:

Chief Credit Officer

 

 

Signature Pages to Amendment Number Two to Guaranty Agreement (WF-PennyMac)

 

--------------------------------------------------------------------------------

 
